        Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 1 of 14



1    Zheng “Andy” Liu (SBN 279327)
     Aptum Law LLP
2    1875 S Grant Street, Suite 520
3    San Mateo, CA 94402
     Phone.: (650) 475-6289
4    Fax.: (510) 987-8411
     Email: Andy@quan.legal
5    Attorneys for Plaintiff
     PowerVision Robot Corporation
6

7

8                          UNITED STATES DISTRICT COURT
9                       NORTHERN DISTRICT OF CALIFORNIA
10                                SAN FRANCISCO DIVISION
11

12                                            Federal Court Case No: 3:20-cv-398
      POWERVISION ROBOT
13    CORPORATION, a Delaware                 USCIS Case No.: LIN1890348291
      Corporation
14
                                              COMPLAINT FOR UNREASONABLE
                     Plaintiff,
15                                            DELAY UNDER THE
                                              ADMINISTRATIVE PROCEDURE ACT
16         v.
                                              AND PETITION FOR INJUNCTIVE AND
                                              MANDAMUS RELIEF
17    DEPARTMENT OF HOMELAND
      SECURITY; DONALD NEUFELD,
18    Associate Director for Service Center
      Operations, U.S. Department of
19
      Homeland Security, Bureau of
20    Citizenship and Immigration Services,
      Nebraska Service Center; KENNETH T.
21    (KEN) CUCCINELLI, Acting
      Director, U.S. Department of Homeland
22    Security, Bureau of Citizenship and
      Immigration Services; CHAD WOLF,
23
      U.S. Acting Secretary of Homeland
24    Security; CHRISTOPHER A. WRAY,
      Director of the Federal Bureau of
25    Investigation; WILLIAM BARR,
      Attorney General of the United States
26
                     Defendants.
27

28
                                              1
      COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACTION AND
                        PETITION FOR INJUNCTIVE AND MANDAMUS RELIEF
         Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 2 of 14



1                                         INTRODUCTION
2              1.   This case arose out of various federal agencies’ unreasonable, unexplained
3    delay in adjudicating plaintiff’s petition for immigration benefit on behalf of its essential
4    employee.

5              2.   Almost two years ago, on or about April 4, 2018, Plaintiff PowerVision
     Robot Corporation (“PowerVision or “Plaintiff”) petitioned the United States Citizenship
6
     and Immigration Services (“USCIS”) for permission to permanently hire a business
7
     executive (Mr. Hui “Henry” Han) to direct its business operations in the United States and
8    aboard.
9              3.   A skilled lawyer and a successful businessman, Mr. Han has been working
10   as top executives of PowerVision and its parent company almost since their inceptions and

11   thus is second to none in directing PowerVision’s business operations.
               4.   Mr. Han’s superior qualifications notwithstanding, PowerVision could
12
     employ Mr. Han only temporarily due to harsh constraints on temporary work permits. For
13
     example, Mr. Han’s current work visa allows him to work for PowerVision for no more
14
     than 2 years and the USCIS could refuse to renew or cancel Mr. Han’s visa at any time.
15   Renewing Mr. Han’s temporary work permit every other year has taken a financial toll on
16   PowerVision.

17             5.   These visa constraints put PowerVision at significant disadvantages: most
     businesses are thrown in chaos following an involuntary loss of a top executive. To
18
     mitigate these risks, PowerVision sought to hire Mr. Han permanently as allowed under the
19
     existing immigration laws.
20
               6.   On or about April 4, 2018, PowerVision formally petitioned the USCIS to
21   be allowed to hire Mr. Han permanently.
22             7.   Almost one year after the PowerVision’s initial petition, on or about March
23   15, 2019, the USCIS issued a Notice of Intent to Deny (“Notice”). The Notice stated,
     among other things, that the USCIS had determined (1) that the Plaintiff corporation is a
24
     sole proprietorship, and (2) that the Plaintiff corporation is the same legal entity as Mr. Han
25
     himself. As a result, the USCIS stated it would not allow Mr. Han to permanently hire
26
     himself.
27             8.   These determinations are plainly wrong.
28

                                                 2
        COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                                FOR INJUNCTIVE AND MANDAMUS RELIEF
         Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 3 of 14



1           9.      PowerVision was incorporated in April 2016 in the State of Delaware and
2    qualified to conduct business in the State of California. PowerVision issued 1,000 shares of

3    common stocks, and its parent company (PowerVision Robot Inc., a China limited
     company) holds all these 1,000 shares of common stocks. PowerVision had corporate
4
     officers a board of directors that do not include Mr. Han (Exhibit A).
5
            10.     The Plaintiff presented all these evidence to the USCIS in its initial petition;
6    the USCIS simply ignored them.
7           11.     On April 14, 2019, the Plaintiff formally responded to the Notice, asking the
8    USCIS to apply a more sensible reading of the evidence and approve the petition. On April

9    15, 2019, the USCIS received PowerVision’s response by express delivery (Exhibit B).
            12.     This is where the USCIS’s processing on this case inexplicably stalled.
10
            13.     The USCIS—by its own standards—normally adjudicate a case within 2
11
     months after receiving a response (Exhibit D).
12
            14.     Here, however, more than 9 months have passed, the USCIS failed to take
13   any action.
14          15.     Twice, PowerVision followed up officially with the USCIS via its case
15   inquiry tool – e-Request: https://egov.uscis.gov/e-request/Intro.do.
            16.     Each time, the USCIS failed to provide a substantive response, leaving
16
     PowerVision in complete darkness as to the status of its petition. Based on the second e-
17
     Request response provided by the USCIS, PowerVision believes that the unreasonable
18
     delay is in part caused by the Federal Bureau of Investigation’s background check.
19          17.     PowerVision is being irreparably harmed by the government agencies’
20   unreasonable delay in processing its immigration petition: because now that Mr. Han’s
21   current work authorization is about to expire, and PowerVision is left uncertain as to how to

22   arrange its business affairs in anticipation of losing its highest business executive.
            18.     PowerVision thus respectfully petitions this Court for relief.
23

24                                             PARTIES

25          19.     Plaintiff PowerVision is a Delaware corporation domiciled in the San
26   Francisco Bay Area. Headquartered in San Mateo, California, PowerVision is a global

27   technology leader in providing intelligent robots and related products and services: aerial

28

                                                 3
        COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                                FOR INJUNCTIVE AND MANDAMUS RELIEF
         Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 4 of 14



1    and marine drones, Artificial Intelligence (AI) technologies relating to image processing,
2    object recognition, virtual reality, and augmented reality.

3           20.     In addition to the United states, PowerVision also operates in Beijing,
     China; Japan; and Helsinki, Finland. Through its cutting-edge technologies, PowerVision
4
     continuously and tirelessly increases the performance of intelligent robots. In August 2016,
5
     PowerVision launched its first consumer drone, PowerEgg, in North America, Europe, and
6    China. Within 24 months, PowerVision commercializes such marine drones as
7    PowerDolphin and PowerRay for underwater imaging, and such aerial drones as PowerEye
8    for professional filming and PowerEgg for consumer level filming. Some of

9    PowerVision’s cutting-edge products are shown below for the Court’s ease of reference.

10

11

12

13

14

15

16

17

18

19

20
                                PowerVision’s various drone products
21

22

23

24

25

26

27

28

                                                 4
        COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                                FOR INJUNCTIVE AND MANDAMUS RELIEF
      Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 5 of 14



1

2

3

4

5

6

7

8

9
                      PowerVision’s underwater drone – PowerRay
10

11

12

13

14

15

16

17

18

19

20

21

22

23
                         PowerVision’s aerial drone – PowerEgg
24

25

26

27

28

                                              5
     COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                             FOR INJUNCTIVE AND MANDAMUS RELIEF
         Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 6 of 14



1

2

3

4

5

6

7

8

9

10

11

12                      PowerVision’s professional-grade drone – PowerEye

13
            21.     Defendant Department of Homeland Security (“DHS”) is a federal agency
14
     responsible for the administration and enforcement of the immigration and naturalization
15
     laws of the United States.
16          22.     Defendant Donald Neufeld is Associate Director for Service Center
17   Operations at USCIS; Mr. Neufeld oversees all activities at the USCIS’ Nebraska Service
18   Center, at which the Petitioner’s immigrant petition for alien work has been unreasonably
     delayed. Mr. Neufeld is named in his official capacity.
19
            23.     Defendant Kenneth T. (Ken) Cuccinelli is Director in fact of the USCIS. Mr.
20
     Cuccinelli is ultimately responsible for the administration of all immigration and
21
     naturalization laws, including the processing and adjudication of immigrant petition for
22   alien workers. Mr. Cuccinelli is named in his official capacity.
23          24.     Defendant Chad Wolf is Acting Secretary of Homeland Security and head of
24   the DHS, which encompasses USCIS. Mr. Wolf is responsible for the administration of all

25   immigration and naturalization laws, including the processing and adjudication of
     immigrant petition for alien workers. Mr. Wolf is named in his official capacity.
26
            25.     Defendant Christopher A. Wray is Director of the Federal Bureau of
27
     Investigation (“FBI”). Mr. Mueller is ultimately responsible for the processing of criminal
28

                                                 6
        COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                                FOR INJUNCTIVE AND MANDAMUS RELIEF
         Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 7 of 14



1    background checks and the “name checks” which are sometimes required by USCIS during
2    an immigrant petition process. Mr. Wray is named in his official capacity.

3            26.     Defendant William Barr is Attorney General of the United States. He is the
     head of the U.S. Department of Justice, which encompasses the FBI. Mr. Barr is also
4
     jointly responsible with Mr. Wolf for enforcing immigration laws. Mr. Barr is named in his
5
     official capacity.
6
                                    JURISDICTION AND VENUE
7

8            27.     Jurisdiction of the Court is predicated upon 28 USC §§1331 and 1346(a)(2)
     in that the matter in controversy arises under the Constitution and laws of the United States,
9
     and the United States is a defendant.
10
             28.     This Court also has jurisdiction over the present action pursuant to 28 USC
11
     §2201, the Declaratory Judgment Act; 5 USC §702, the Administrative Procedures Act
12   (“APA”); and 28 USC §1361, regarding an action to compel an officer of the United States
13   to perform his or her duty.
14           29.     Venue is proper in this District under 28 USC §1391(e), because a

15   substantial part of the events and omissions giving rise to the claim occurred in this district,
     and because Plaintiff resides in this district.
16

17                        EXHAUSTION OF ADMINISTRATIVE REMEDIES

18           30.     PowerVision is not required to exhaust any administrative remedies prior to
19   bringing this action under the Immigration & Nationality Act (“INA”), the APA, or for a

20   writ of mandamus.
             31.     Further, the USCIS does not provide any effective administrative
21
     mechanisms to address delays in the processing of naturalization applications.
22

23                                  FACTS AND BACKGROUND

24       A. PowerVision’s strong business operations and need for an executive
25           32.     PowerVision has been conducting substantial business in the United States
     since its inception in April 2016. For example, PowerVision supplies consumer drones and
26
     accessories to such reputable retailors as BestBuy, Amazon, BHPhotos, Adorama, and
27
     DroneNerds. An example list of PowerVision’s distributors are list below.
28

                                                 7
        COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                                FOR INJUNCTIVE AND MANDAMUS RELIEF
         Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 8 of 14



1

2

3

4

5

6

7

8

9
        B. Mr. Hui Han’s strong executive skills
10
            33.     Mr. Han is a skilled lawyer and an effective business executive. For more
11   than a decade, Mr. Han litigated high profile court cases in Xi’an and Beijing, China.
12          34.     In 2016, Mr. Han joined PowerVision’s parent company as Vice President

13   for legal and securities (as in corporate bond issuance) related affairs. In 2017, Mr. Han
     began working as President of PowerVision.
14
            35.      Under Mr. Han’s leadership, PowerVision established its San Francisco
15
     Bay Area headquarter office and occupied a significant share of the U.S. consumer drone
16
     market, along with world-class drone markers such as DJI. Mr. Han has also effectively
17   represented PowerVision in handling investor related affairs and earned hundreds of
18   millions of investment dollars for PowerVision, its parent company, and its affiliates.
19

20

21

22

23

24

25

26

27          At World Robot Conference 2017, Mr. Han being interviewed by one of the most

28          prominent TV stations in Beijing, China about PowerVision’s drone products.

                                                 8
        COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                                FOR INJUNCTIVE AND MANDAMUS RELIEF
         Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 9 of 14



1        C. The Immigrant Petition in Question
2            36.    Currently, Mr. Han is able to work at PowerVision temporarily only for such

3    short terms as no more than 1 year or no more than 2 years. Mr. Han’s current work permit
     expires in less than 5 months.
4
             37.    Mr. Han’s current work permit is also subject to cancellation and refusal to
5
     renew at any time by the USCIS. What’s worse, Mr. Han’s work permit could not be
6    renewed after 7 years, unless Mr. Han moves out of the United States for no less than an
7    entire year.
8            38.    To remove business uncertainties that would result from Mr. Han’s

9    becoming unable to lead, PowerVision filed the instant petition with the USCIS to
     permanently hire Mr. Han as its highest executive.
10
             39.    The type of petition PowerVision filed is often referred to as a multinational
11
     executive petition. This type of petition is reserved exclusively for the most proficient and
12
     skilled foreign managers and executives. Neither rank-and-file employee, nor technology
13   workers would qualify under this category. Not even entry level managers. One has to be a
14   company executive or a high-level manager to qualify.
15           40.    In view of its stringent requirements, the Congress believed this type of
     petition should be afforded the highest processing priority and thus named them
16
     “Employment-Based Immigration: First Preference EB-1.”
17
             41.    PowerVision’s petition, however, received nowhere close to the first
18
     preference.
19       D. USCIS failed to process the Immigrant Petition within a reasonable amount of
20           time
21           42.    On or about April 4, 2018, PowerVision filed a first preference employment-

22   based immigrant petition (the “Immigrant Petition”) with the USCIS on behalf of Mr. Han
     seeking to permanently employ Mr. Han as its President. The USCIS’ Nebraska Service
23
     Center took responsibility for the processing for the Immigrant Petition and assigned the
24
     case number LIN1890348291.
25           43.    PowerVision believes the Immigrant Petition should be approved as all
26   requirements seem to have been met in view of its substantial business operations and Mr.
27   Han’s strong executive skills.

28

                                                 9
        COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                                FOR INJUNCTIVE AND MANDAMUS RELIEF
        Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 10 of 14



1           44.     For almost an entire year, however, the USCIS took no action on the
2    Immigrant Petition.

3           45.     On or about March 12, 2019, the USCIS issued a notice of intend to deny
     PowerVision’s petition. The Notice stated, among other things, that the USCIS had
4
     determined (1) that the Plaintiff corporation is a sole proprietorship; and (2) that the
5
     Plaintiff corporation is the same legal entity as Mr. Han himself. As a result, the USCIS
6    stated it would not allow Mr. Han to permanently hire himself.
7           46.     In other words, the USCIS stated that it had determined PowerVision is a
8    fictitious business entity of Mr. Han himself. This is clearly wrong: as part of the initial

9    submission of the Immigrant Petition, PowerVision submitted numerous corporate charter
     documents of PowerVision, each of them shows that PowerVision is a Delaware
10
     corporation, and a fully owned subsidiary of PowerVision Robot Inc. (a China limited
11
     company). Part of these documents are provided in Exhibit A, which is part of this
12
     complaint.
13          47.     Commonsensically, an individual also cannot be a fully owned subsidiary of
14   another corporation.
15          48.     To further illustrate that it conducts substantial business in the United States.
     PowerVision prepared approximately 15-20 commercial contracts showing substantial
16
     business was being conducted.
17
            49.     On or about April 14, 2019, PowerVision responded to the Notice with a
18
     large amount of evidence, explaining that PowerVision is not a sole proprietorship that is
19   the same entity as Mr. Han, and that substantial business was being conducted during the
20   relevant time periods. On April 15, 2019, the USCIS received PowerVision’s response by
21   overnight express delivery.

22          50.     The USCIS—by its own standards—normally adjudicate a case within 60
     days of receiving a response. For example, the USCIS’s Adjudicator's Field Manual states
23
     as follows:
24
            To set expectations on the processing time on a case after an RFE response, USCIS
25          publishes a 60-day processing time goal, which means our goal is to within that
26          period either make a decision or schedule any necessary interview or process
27          involving the applicant. To reset customer expectations and minimize unnecessary

28          case status inquiries, RFE notices should clearly indicate this.

                                                 10
        COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                                FOR INJUNCTIVE AND MANDAMUS RELIEF
         Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 11 of 14



1              Notice of Intent to Deny (NOIDs) – the RFE timelines also apply to NOIDs, both
2              in terms of the period for customer response, and to our goal to finalize the

3              decision within 60 days of response.
               Adjudicator's Field Manual/Appendix 10-8 Complying with Particular Timeframes
4
               When Processing Cases, which is available at:
5
               https://www.uscis.gov/ilink/docView/AFM/HTML/AFM/0-0-0-1/0-0-0-26573/0-0-
6              0-28556.html
7              (Exhibit D).
8              51.    Here, however, more than 9 months have passed and the USCIS took no

9    action.
               52.    Twice, the Plaintiff followed up officially with the USCIS via its authorized
10
     case inquiry tool – e-Request: https://egov.uscis.gov/e-request/Intro.do. Each time, the
11
     USCIS failed to provide a substantive response, leaving PowerVision in complete darkness
12
     as to the status of its petition.
13             53.    Approximately 4 months later filing its response to the Notice, on or about
14   August 8, 2019, PowerVision filed its first service request with the USCIS, seeking an
15   update on the status of the Immigrant Petition (Exhibit B). The USCIS did not provide any
     substantive reason why no decision had been issued.
16
               54.    Approximately 5 months later filing its response to the Notice, on or about
17
     September 15, 2019, PowerVision filed its second service request with the USCIS, seeking
18
     an update on the status of the Immigrant Petition (Exhibit C). The USCIS provided the
19   following response:
20             “U.S. Citizenship and Immigration Services (USCIS) records show that your case is
21             currently pending adjudication. However, we have had to perform additional

22             reviews on your case, and this has caused a longer processing time.”
               (Exhibit F).
23
               55.    The USCIS, however, failed to explain what these “additional reviews”
24
     were, why they were needed, and the estimate timeline for completing these “additional
25   reviews.”
26             56.    Based on the second e-Request response provided by the USCIS,
27   PowerVision believes that the unreasonable delay is in part caused by the Federal Bureau of

28   Investigation’s background check (Exhibit G).

                                                 11
        COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                                FOR INJUNCTIVE AND MANDAMUS RELIEF
        Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 12 of 14



1           57.     Four more months have now passed since PowerVision’s second service
2    request, the USCIS still hasn’t adjudicated PowerVision’s petition.

3           58.     Based on the USCIS’s own published case processing timeline, the USCIS
     is actively working on similar petitions that were filed in May 22, 2019 (Exhibit E).
4
            59.     In contrast, PowerVision’s petition was filed on April 4, 2018, more than
5
     one year ahead of the USCIS’s current processing timeline.
6       E. Irreparable harms caused by the extraordinary delay in this case
7           60.     PowerVision’s is being irreparably harmed by the government agencies’
8    inexplicable, unreasonable delay. PowerVision needed and continues to need Mr. Han’s

9    directing its corporate affairs. But, Mr. Han’s current work permit is about to expire; Mr.
     Han’s request for extension is not guaranteed to be approved; Mr. Han’s will have to stop
10
     directing PowerVision’s corporate affair if he is not afford permanent work permit; and
11
     even if Mr. Han’s temporary work permit is approved, Mr. Han will have to leave the
12
     country in the next a few years, unless the permanent work permit is approved.
13          61.     Given the uncertainties explained above and the significant consequence
14   these uncertainties would bring about, PowerVision is being irreparably harm by the
15   defendants’ inexplicable, unreasonable delay in process PowerVision’s Immigrant Petition.

16

17                                  FIRST CAUSE OF ACTION
18                                     (against all defendants)

19          62.     Plaintiff PowerVision re-alleges and incorporates by reference, as if fully set
     forth herein, the allegations in paragraphs 1-61 above.
20
            63.     The Administrative Procedure Act requires administrative agencies to
21
     conclude matters presented to them “within a reasonable time.” 5 U.S.C. § 555. A district
22
     court reviewing agency action may “compel agency action unlawfully withheld or
23   unreasonably delayed.” 5 U.S.C. § 706(1).
24          64.     The court also may hold unlawful and set aside agency action that, inter alia,

25   is found to be: “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
     with law,” 5 U.S.C. § 706(2)(A); “in excess of statutory jurisdiction, authority, or
26
     limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C); or “without observance of
27
     procedure required by law,” 5 U.S.C. § 706(2)(D).
28

                                                 12
        COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                                FOR INJUNCTIVE AND MANDAMUS RELIEF
        Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 13 of 14



1           65.       “Agency action” includes, in relevant part, “an agency rule, order, license,
2    sanction, relief, or the equivalent or denial thereof, or failure to act.” 5 U.S.C. §551(13).

3           66.       Defendants’ failure to adjudicate and approve Plaintiff’s First Preference
     Employment-Based Immigrant petition constitutes an unreasonable failure to act in
4
     violation of the Administrative Procedures Act and denies Plaintiff’s due process and equal
5
     protection of the laws guaranteed by the Fifth Amendment of the United States
6    Constitution.
7

8                                      SECOND CAUSE OF ACTION
9                                         (against all defendants)
10          67.       Plaintiff PowerVision re-alleges and incorporates by reference, as if fully set
11   forth herein, the allegations in paragraphs 1-61 above.
12          68.       Defendants’ refusal to adjudicate and approve Plaintiff’s First Preference

13   Employment-Based Immigrant petition constitutes violates the Immigration and Nationality
     Act, the Administrative Procedures Act, and the Constitution.
14
            69.       Plaintiff has a clear right to the relief requested; Defendants have a clear
15
     duty pursuant to the Immigration and Nationality Act to adjudicate Plaintiff’s First
16   Preference Employment-Based Immigrant petition; and there is no other adequate remedy
17   available.
18

19                                       PRAYER FOR RELIEF
20          Plaintiff PowerVision asks this Court to grant the following relief:

21           a.      Assume jurisdiction over this matter;
             b.      Order Defendants to adjudicate Plaintiff’s First Preference Employment-Based
22
                     Immigrant petition on or before 60 days from the filing of this complaint, or
23
                     within a reasonable period of time determined by this Court;
24           c.      Retain jurisdiction during the adjudication of Plaintiff’s First Preference
25                   Employment-Based Immigrant petition in order to ensure compliance with the
26                   Court’s orders.

27           d.      Award reasonable costs and attorneys’ fees pursuant to the Equal Access to
                     Justice Act, 5 U.S.C. § 504, 28 U.S.C. § 2412; and
28

                                                 13
        COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                                FOR INJUNCTIVE AND MANDAMUS RELIEF
        Case 3:20-cv-00398 Document 1 Filed 01/20/20 Page 14 of 14



1           e.   grant such other relief as the Court may deem just and proper.
2

3    Dated: January 20, 2020                    Respectfully submitted,

4

5

6

7
                                                        By __________________________
8                                                            Zheng “Andy” Liu
                                                             Attorney for Plaintiff
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                14
       COMPLAINT FOR UNREASONABLE DELAY UNDER THE ADMINISTRATIVE PROCEDURE ACT AND PETITION
                               FOR INJUNCTIVE AND MANDAMUS RELIEF
